Dear Chief Aker:
You have requested an Attorney General's Opinion regarding whether the Mayor of Grambling City can simultaneously hold the position of Water Superintendent for Grambling City.
In our phone conversation, you indicated that the Mayor appoints the Water Superintendent and the Board of Alderman confirms that appointment.
LSA-R.S. 42:64 is entitled "Incompatible offices". It provides, in relevant part, as follows:
      A. In addition to the prohibitions otherwise provided in this Part, no other offices or employments shall be held by the same person in combination if any of the following conditions are found to pertain and these prohibitions shall exist whether or not the person affected by the prohibition exercises power in conjunction with other offices:
      (1) The incumbent of one of the offices, whether or not in conjunction with fellow officers, or employment has the power to appoint or remove the incumbent of the other, . . .
In our opinion, the Mayor may not appoint himself to hold the position of Water Superintendent without violating the provisions of the above cited statute.
I trust this sufficiently addresses your concerns. If our office may be of further assistance, please do not hesitate to contact us.
Yours very truly,
                                       RICHARD P. IEYOUB ATTORNEY GENERAL
                                   By: __________________________ CARLOS M. FINALET, III Assistant Attorney General
RPI:CMF:glb